Quillian, J.
1. The petition of a mother suing for the loss of services of her minor daughter, under the provisions of Code §§ 74-108 and 53-511— alleging, as in this case, facts sufficient to show that her daughter was injured by the failure of a named defendant who owed her the duty to exercise ordinary care to act with that degree of prudence; that the injuries caused by the defendant’s negligence permanently and totally disabled the daughter so that she will never be able to work and earn money; that the daughter was of a certain age and capable of earning a designated amount, and that the mother had a right to bring suit by reason of the fact that the child’s father abandoned the family prior to the time the child was injured—sets forth a cause of action.
2. A release signed by the father of the minor daughter purporting to evidence accord and satisfaction of the daughter’s right to sue does not affect the mother’s cause of action for the loss of the child’s services.
3. The judgment of the trial judge overruling a general demurrer to the petition, and striking the defendant’s plea in which the release was set up as a defense was, under the rules above referred to, correct.

Judgments affirmed.


Felton, C. J., and Nichols, J., concur.